The defendants sent to the plaintiffs an itemized    (153) statement of the account between them, showing balance due plaintiffs of $3,210.46, for which a check was sent in the same letter, which stated: "We enclose you check for $3,210.46, which balances account with your good self."
The plaintiff received the letter, check and statement, and cashed the check. On this uncontradicted testimony, his Honor instructed the jury, if they believed the evidence, to answer the issue in favor of the defendants.Harris v. Murphy, 119 N.C. 34; 56 Am. St., 656.
There was no evidence to show fraud, imposition or mistake, and the charge of the court is in accord with what this Court has said. Kerr v.Sanders, 122 N.C. 635; Cline v. Rudisill, 126 N.C. 523; Wittkowsky v.Baruch, 127 N.C. 313. *Page 108 
Having accepted the check with a statement in the letter that it was for balance in full and cashed the check, the plaintiff is bound thereby in the absence of evidence of fraud or other conduct on the part of the defendants to relieve the plaintiff from the effect of its acceptance of the check in full payment.
No error.
Cited: Thomas v. Gwyn, 131 N.C. 161; Drewry v. Davis, 151 N.C. 297;Aydlett v. Brown, 153 N.C. 336; Woods v. Finley, ibid., 499.
(154)